Exhibit 12-1 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the historical ratio of our earnings to our fixed charges for the periods indicated: Six Months Ended Fiscal Year Ended March 31, September 30, (Dollars in thousands) Earnings Available for Fixed Charges: Earnings before provision for income taxes $ Add:Fixed charges Add:Amortization of capitlized interest - Add:Disctibuted income of equity investees - Less:Interest capitalized Less: Preferred returns to noncontrolling interest shareholders in consolidated subsidiaries - Total earnings availabile for fixed charges $ Fixed charges: Interest expense $ Capitalized interest - Preferred returns to noncontrolling interest shareholders in consolidated subsidiaries - Portion of rental expense representative of interest factor Fixed charges $ Ratio of earnings to fixed charges
